Citation Nr: 0015737	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-40 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right leg disorder 
(variously described as arthritis).

2. Entitlement to service connection for residuals of a 
deviated septum.

3. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the radial head of the right 
elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had verified active military service from 
February 1951 to March 1953 and from April 1953 to November 
1969 and service in the U.S. Army Reserves from November 1969 
to September 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In May 1997, the 
Board remanded the veteran's claims to the RO for further 
evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has residuals of a deviated 
septum related to his period of active military service.

3. No competent evidence has been submitted to demonstrate 
that the veteran currently has a right knee disorder, 
including arthritis, related to his period of active 
military service.

4. The veteran's service-connected right elbow (major) 
disability is currently manifested by subjective 
complaints of pain and difficulty using the elbow with no 
evidence of pain or discomfort upon VA examination and no 
limitation of motion, swelling, effusion or arm 
tenderness.


CONCLUSIONS OF LAW
1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right leg disorder 
(variously described as arthritis).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.6, 3.303, 3.304 (1999).
2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a deviated 
septum.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a); 
38 C.F.R. §§ 3.6, 3.303, 3.304.
3. The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the radial head of 
the right elbow have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71 (Plate I), 
4.71a, Diagnostic Code 5209-5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right knee 
disorder (variously described as arthritis) and residuals of 
a deviated septum.  The legal question to be answered, 
initially, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  To that end, however, in May 1997, 
the Board remanded the veteran's claims to the RO to enable 
him to clarify his right knee claim, undergo further VA 
examination and submit additional medical evidence in support 
of his claims.  The examination reports and medical evidence 
received by the RO are associated with the claims file and, 
as will be explained below, the Board finds that the 
veteran's claims are not well grounded.

The veteran is also seeking a rating in excess of 10 percent 
for his service-connected right elbow disability.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  See also Fenderson v. West, 12 Vet. 
App. 119 (1999) (At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, i.e., "staged" ratings.).  Upon review of 
the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required regarding his claim for an evaluation 
in excess of 10 percent for his service-connected right elbow 
disability.

I. Factual Background

When examined for pre-induction into service in December 
1950, there was no report of a right knee, right elbow or 
nose abnormality and he was found qualified for active 
service.  Service medical records are negative for 
complaints, treatment or diagnoses of a right knee, right 
elbow or nose abnormality.  In March 1953, when examined for 
discharge, a right knee, right elbow or nose abnormality was 
not found.

When examined for enlistment into service in April 1953, a 
nose and right elbow and knee disorders were not described 
and the veteran was found qualified for active service.  
Service medical records dated in 1957 and 1958 reveal that he 
was treated for kidney stones and hyperparathyroidism and 
underwent a complete left nephrectomy and partial right 
ureterectomy.

Reports of service medical examinations performed in December 
1960, December 1962 and March 1965 are negative for findings 
of right elbow, right knee or nose abnormality.  A May 1965 
clinical record indicates that the veteran was seen for 
treatment of a nose injury sustained while removing a box 
from an upper shelf.  He had a laceration on the bridge of 
his nose that required five or six sutures to close.  In mid 
May 1965, the veteran was examined regarding retention in 
service due to the absence of his left kidney and small 
calculus in the remaining kidney.  He told the examiner he 
felt fine and wished to be retained on active duty although 
he only had one kidney.  Physical examination findings were 
essentially negative.  He was recommended for retention on 
active duty with assignment limitations.

Periodic service examination reports dated in March 1966, 
September 1968 and January 1969 are negative for findings of 
a right knee, right elbow or nose abnormality and the veteran 
was found qualified for re-enlistment.  An April 1970 
clinical entry reveals that the veteran was seen with 
complaints of sore legs.  He was on his feet all day long and 
had localized tenderness in the right medial lower leg.  
Slight local edema and palpable venous enlargement were 
noted.  The impression was mild, superficial phlebitis and he 
was advised to rest and use heat and elevation.  When seen 
two days later, the distal posterior (right) calf was red and 
swollen with slight pitting edema, but no tenderness above 
mid-calf.  There were no inguinal nodes and good range of 
motion of the joints.  The veteran was treated for cellulitis 
of the right calf.  When seen the next day, the superficial 
thrombophlebitis was unimproved and he was sent to a field 
hospital for evaluation.  According to a record entry dated 
six days later, in May 1970, the veteran was hospitalized for 
four or five days for treatment of the cellulitis/phlebitis 
that was much improved, but mild induration at the site of 
inflammation persisted.  He was advised to stay off his feet 
and use heat. 

In December 1972, the veteran reported that three days 
earlier a garbage can lid fell on his right elbow.  X-ray 
showed a fracture of an oblique nature that involved the 
radial head, anteriorly, that was in normal position and 
alignment and did not appear to be acute.  No other 
abnormality was seen.  He was placed in a long arm cast for 
approximately two weeks.  Six weeks later, in February 1973, 
a clinical entry shows that the veteran had full pronation 
and supination (separation?-writing unclear) with minimal 
pain.  

When examined for retirement in February 1973, it was noted 
that the veteran cracked a bone in his right elbow in 
December 1972, was unable to use his right arm yet and had an 
intermittent sharp pain on the right side.  Nose and right 
knee abnormalities were not described.

Post service, VA medical records and examination reports, 
dated from 1988 to 1999, are associated with the claims file 
and reflect the veteran's treatment for various ailments 
including diabetes mellitus, hyperparathyroidism, hearing 
loss, residuals of a left nephrectomy and renal calculi.  The 
records are negative for complaints, treatment or diagnoses 
of right elbow or right leg problems.

VA hospitalized the veteran in June 1988 and he underwent a 
septorhinoplasty for nasal deformity and airway obstruction.  
According to the operation report, the veteran's nose 
appeared to be markedly deviated to the left with the nasal 
dorsum hump and fracture of the nasal bones to the left.  The 
septum had also been displaced to the left and obstructed the 
left side of the nose, almost completely.  The diagnosis 
noted on the hospital record was obstructive septal deviation 
due to old fracture.

On a May 1993 VA medical record of active problems, 
degenerative joint disease was listed as the veteran's third 
problem.

VA outpatient records, dated in May and June 1993, reflect 
the veteran's complaints of left knee pain. A x-ray of his 
left knee, taken in May 1993 showed minimal arthritic changes 
consistent with his age.  There were no complaints or 
findings referable to right knee pain.

VA hospitalized the veteran in June 1993 for treatment of a 
left leg ulcer secondary to insulin-dependent diabetes 
mellitus.  The hospital record is negative for complaints or 
findings pertinent to right elbow disability or right knee or 
nasal disorders.

In a March 1994 rating decision, the RO granted service 
connection for a right elbow disability and assigned a 
noncompensable disability evaluation.  Although, in his 
initial claim, the veteran sought service connection for a 
right leg condition, in an April 1994 notice of disagreement, 
he noted arthritis of the right leg.

According to VA medical records dated in April 1994, the 
veteran thought he had broken his nose after running into a 
glass door and the diagnosis was a fractured nose with some 
displacement.  An ear, nose and throat (ENT) consultation 
report reflects that the veteran gave a history of nasal 
fracture times three in service.  A x-ray showed a slightly 
depressed comminuted fracture of the anterior aspect of the 
nasal arch.  The nasal spine appeared intact.  The impression 
was fracture of the nasal arch.  

VA outpatient records dated in late 1994 and 1995 reflect the 
veteran's treatment for residuals of a motor vehicle accident 
in November 1994.  He was treated for vertigo and, in May 
1995, complained of a sore left knee.

The veteran, who was 66 years old, underwent VA orthopedic 
examination in June 1996 and gave a history of right elbow 
fracture in service.  He was right handed and complained that 
his right elbow hurt constantly and that the pain increased 
during movement at the elbow level for which he took 
Bufferin.  

On examination of the right elbow, there was no significant 
deformity, effusion or swelling.  Range of motion was within 
normal limits with flexion to 145 degrees and extension to 0 
degrees.  The veteran complained during the full range of 
motion of "pain", deep seated, at the level of the right 
elbow.  The right forearm pronation was to about 70 degrees 
and supination was to about 80 degrees.  He also had pain at 
the level of the right elbow.  A x-ray of the veteran's right 
elbow showed no opaque soft tissue, foreign bodies, effusion, 
acute fracture or dislocation.  The joint spaces were within 
normal limits.  There were minimal degenerative changes at 
the left elbow.  There was mild thickening of the cortical 
region of the proximal radius of approximately 2.0 
centimeters from the joint space that may have been a 
residual from an old healed fracture, in view of the clinical 
history provided.  The impression was minimal degenerative 
changes.  The diagnosis was right elbow degenerative joint 
disease (minimal) with radiological evidence of probably old 
healed fracture of the proximal radius.

In July 1996, the RO awarded a 10 percent disability 
evaluation for the veteran's service-connected right elbow 
disability.

In May 1997, the RO requested that the veteran clarify the 
nature of his right leg claim, e.g., service connection for 
arthritis of the right leg or service connection for any 
right leg disorder.  In June 1997, the veteran reported that 
he had a leg problem in service and was hospitalized several 
times, but arthritis was not shown until 1994.  

In October 1997, the veteran underwent VA nose and throat 
(pulmonary) examination and the examination report notes his 
medical history of kidney surgery in service.  The veteran 
reported that he sustained a broken nose in 1957 when boxes 
fell off a shelf and experienced difficulty with nasal 
breathing since that time.  He described a right knee injury 
in 1969, did not recall the circumstances surrounding the 
injury and stated that he experienced right knee pain since 
that time.  The veteran also sustained a right elbow injury 
in service and still had symptoms related to it.  The 
veteran's current symptoms included right knee and leg pain 
and some difficulty using his right arm for extended periods 
of time.  He was able to use his right upper extremity to 
feed himself and still drove, but had difficulty with any 
prolonged use of his right upper extremity secondary to elbow 
pain.  The veteran complained of breathing difficulty through 
his nose after his broken nose forty years ago.  

Findings on examination revealed neurologic examination was 
grossly intact without any motor weakness, with no obvious 
deformity of the right elbow or any joint effusion and no 
joint effusions involving the knees.  Diagnoses included 
history of a broken nose in 1957 and currently the veteran 
had a nasal septal deviation to the left that involved nasal 
airway obstruction most likely related to this.  The veteran 
was to undergo further evaluation by an ENT specialist that 
day.  Right knee and elbow injuries while in service were 
also diagnosed that, according to the veteran, limited his 
daily activities and an orthopedic evaluation was scheduled.

Also in October 1997, the veteran underwent VA audio-ear 
disease (ENT) examination and reported that he suffered an 
injury in 1965 when a cardboard box fell on the bridge of his 
nose, while on active duty.  He suffered a laceration to the 
soft tissue of his nose that was repaired primarily.  It was 
not until 1989 that the veteran reported nasal destruction 
and cosmetic deformity from the original trauma and underwent 
what was described as septorhinoplasty.  The examiner noted 
that the records of that surgery were unavailable for review.  
The veteran said there was no cosmetic improvement in the 
appearance of his nose, and he continued to have bilateral 
nasal obstruction since that was incomplete in nature.  He 
had no other sinonasal surgery.  Nasal examination was 
significant for an obvious dorsal deformity that took on a 
"C" shape.  The veteran's nose slanted dramatically to the 
left with a rightward septal deformity that nearly completely 
obstructed the right nostril.  The mucosa appeared only 
minimally inflamed and there was some crusting, primarily in 
the left nasal cavity.  Pertinent assessment included the 
residual nasal deformity that was a significant one, 
cosmetically and functionally.  There seemed to be near-
complete obstruction of the right nasal cavity and objective 
evidence of turbulent airflow in the left, as noted by the 
crusting.  That was not a result of the septorhinoplasty, 
according to the VA examiner, who said the procedure failed 
to correct the deformity.  The VA physician stated that it 
would only be speculation as to whether or not the deformity 
was incurred by the trauma noted in 1965.  According to the 
examiner, morbidity was not reported, as documented in the 
veteran's medical records, until the late 1980's.  

The October 1997 VA orthopedic examination report indicates 
that the veteran, who was right-hand dominant. sustained a 
right elbow dislocation injury in service and was treated 
with his elbow set in a long cast.  The veteran complained of 
pain and difficulty using his elbow and complained of right 
knee pain and giving out, that occurred several times a day.  
He denied having an injury to his knee.  

On examination, the veteran's right elbow revealed full range 
of motion from 0 to 150 degrees of flexion, pronation to 75 
degrees and supination to 80 degrees.  He had no tenderness 
about the elbow, including the radial head.  The veteran was 
stable to varus and valgus stress at 0 and 30 degrees.  He 
had a negative pivot shift type examination.  Further, the 
veteran had a normal neurovascular examination distally, with 
no weakness with wrist extension, flexion, flexors and 
extensors, grip opponents and intrinsic function.  The 
veteran had normal biceps and triceps strength.  There was no 
swelling or signs of infection.  Right knee evaluation 
revealed range of motion from 0 to 135 degrees.  He was 
stable to varus and valgus stress at 0 and 30 degrees.  The 
veteran had negative Lachman's anterior drawer, posterior 
drawer, and no joint line tenderness and was neurovascularly 
intact distally.  X-rays showed mild degenerative changes 
about the veteran's right elbow, specifically the radial 
humeral joint.  There was some evidence of a healed radial 
neck fracture with some sclerosis.  There was no definite 
finding to explain the veteran's loss of elbow function and 
the x-ray report noted that further evaluation with magnetic 
resonance image (MRI) could be informative.  X-rays of the 
right knee revealed some mild degenerative changes.  

The clinical impression was healed radial head neck fracture 
and mild degenerative arthritis of the elbow and knee.  The 
VA examiner commented that the veteran complained of 
continued pain and weakness but, on current examination, had 
full range of knee and elbow motion and strength.  There was 
no evidence of pain or discomfort, weakness or neurovascular 
problems on current examination.  The veteran had very 
functional motion and no reason to have any disabling pain or 
disability.  His right knee showed degenerative changes that 
were of the normal wear and tear process.  The VA doctor also 
said the veteran's right elbow fracture was healed and there 
was no reason for him to have residual pain.  In the VA 
examiner's opinion, the veteran's elbow was related to 
service involvement but there was nothing on current 
examination to account for the veteran's complaints.

II. Analysis

A. Service Connection

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including "active duty" and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to include 
"full-time duty in the Armed Forces, other than active duty 
for training," and "service as a cadet at the United States 
Military Academy, Air Force, or Coast Guard Academy, or as a 
midshipman in the United States Naval Academy."  The term 
"active duty for training" is defined in 38 U.S.C.A. § 
101(22) as including "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  As noted 
above, from February 1951 to March 1953 and from April 1953 
to November 1969, the veteran performed "full-time duty in 
the Armed Forces." and, thereafter, evidently transferred to 
the U.S. Army Reserves from which he was discharged in 1973. 

Thus, with respect to the appellant's U.S. Army Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§§  3.6, 3.303, 3.304.  Service connection is not legally 
merited when the disability results from a disease process.  
See Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (myocardial 
infarction suffered while appellant was on inactive duty 
training is the result of a disease process and is not an 
injury for purposes of entitlement to service connection). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

1.  Service Connection for A Right Leg Disorder (Variously 
Described as Arthritis) 

The veteran has contended that service connection should be 
granted for a right leg disorder.  Although the evidence 
shows that the veteran currently has minimal degenerative 
changes in his right knee, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that, while he was treated for right lower 
leg cellulitis and phlebitis in service in April and May 
1970, his right knee was normal on separation from service 
and the first post service evidence of record of right knee 
degenerative joint disease is from the 1990's, nearly twenty 
years after the veteran's separation from service.  
Furthermore, the 1997 VA orthopedic examiner ascribed such 
degenerative changes as normal wear and tear.  In short, no 
medical opinion or other medical evidence relating the 
veteran's right knee degenerative joint disease to service or 
any incident of service has been presented.  In fact, the 
veteran appears to have discounted a claim of entitlement to 
service connection for arthritis, in light of his June 1997 
statement that arthritis was first manifested in 1994.

The Board notes that the veteran has provided a somewhat 
confusing rendition of his medical history regarding a right 
knee disorder.  In 1993, he claimed service connection for a 
right leg disorder but, in June 1997 the veteran reported 
having leg problems in service for which he was hospitalized 
several times, although arthritis did not appear until 1994.  
However, as noted above, service records describe only one 
hospitalization for treatment of cellulitis/phlebitis in May 
1970.  Further, in October 1997, the veteran told the VA nose 
and throat examiner that he sustained a right knee injury in 
1969 but could not recall the circumstances surrounding the 
injury.  The VA physician diagnosed right knee and right 
elbow injuries while in the service that, according to the 
veteran, limited daily activities and required further 
orthopedic evaluation.  The diagnosis made by the VA examiner 
does not provide the evidence of a service-connected injury 
as the diagnosis was based on a medical history provided by 
the veteran but unsupported by service medical records.  
LeShore v. Brown, 8 Vet. App. 406 (1995) (Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence.")  See also Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993). (A medical opinion 
based upon an incomplete and inaccurate history is of no 
probative value.)  Furthermore, according to the October 1997 
VA orthopedic examination report. the veteran denied having 
an injury to his knee.

B. Service Connection for Residuals Of a Deviated Septum

The veteran has also contended that service connection should 
be granted for residuals of a deviated septum.  Although the 
evidence shows that the veteran currently has a nasal septal 
deviation to the left with nasal obstruction, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that in May 1965, the 
veteran lacerated the bridge of his nose that required 
several sutures to close.  However, his nose was normal on 
separation from service and the first post service evidence 
of record of a nasal disorder is from 1988, nearly fifteen 
years after the veteran's separation from service.  Here, 
too, the Board notes that the veteran has provided confusing 
renditions of his past medical history.  In October 1997, the 
veteran told the VA nose and throat examiner that he 
experienced a broken nose in 1957 in service and had 
difficulty with nasal breathing since. However, the veteran 
told a VA ENT examiner that his nose was lacerated in service 
in 1965 and his first problem appeared in 1989.  In short, no 
medical opinion or other medical evidence relating the 
veteran's septal deviation to the left with nasal airway 
obstruction to service or any incident of service has been 
presented.

In support of his claim, the veteran points to the October 
1997 VA nose and throat (pulmonary) examination report, that 
includes a diagnosis of history of broken nose in 1957 and 
current nasal septal deviation to the left that involved 
nasal airway obstruction mostly related to it.  However, the 
service medical records do not support the history provided 
by the veteran and, thus, VA may not rely on the diagnosis 
provided by the VA examiner.  See Reonal v. Brown and LeShore 
v. Brown, supra.  Furthermore, the 1997 VA ENT examiner 
concluded that it would only be speculation as to whether or 
not the veteran's nasal deformity was incurred by the trauma 
in 1965, as the morbidity was not reported in the medical 
records until the late 1980s.

What the veteran and his representative request in this case 
is that the Board resort to conjecture in order to find that 
the veteran's nasal septal deviation originated in service.  
However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(1999); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(on claim to reopen a service connection claim, statement 
from physician about possibility of link between chest trauma 
and restrictive lung disease was too general and inconclusive 
to constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. at 230; 
Tipak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v, Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran has a right knee 
disorder or residuals of a deviated septum related to service 
or any incident thereof.  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.6, 3.303, 3.304.  Since the 
claims are not well grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for residuals of a deviated septum and 
a right leg disorder (variously described as arthritis) on a 
ground different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

C. Rating In Excess of 10 Percent For Residuals of Fracture 
of Radial Head Of The Right Elbow

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right elbow disability, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the function 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The veteran's service-connected right elbow disability is 
rated under Diagnostic Codes 5209-5010.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5209.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Id.  Degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  When the limitation of 
motion of the joint involved is noncompensable under the 
appropriate diagnostic code for limitation of motion, a 10 
percent disability rating is appropriate for the arthritic 
joint affected by limitation of motion.  Id. 

The evidence shows that the veteran is right handed.  Thus, 
the service-connected elbow disability affects his dominant 
or major upper extremity.  The normal range of motion of the 
elbow is from 0 degrees of extension to 145 degrees flexion.  
38 C.F.R. § 4.71, Plate I (1999).  Limitation of flexion of 
the major forearm is evaluated under Diagnostic Code 5206.  
38 C.F.R. § 4.71a, Diagnostic Code 5206 (1999).  Flexion 
limited to 90 degrees warrants a 20 percent evaluation; 
flexion limited to 100 degrees warrants a 10 percent 
evaluation; and, flexion limited to 110 degrees warrants a 
noncompensable evaluation.  Id.  Limitation of extension of 
the major forearm is evaluated under Diagnostic Code 5207.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (1999).  Extension 
limited to 75 degrees warrants a 20 percent evaluation; and, 
extension limited to 45 degrees warrants a 10 percent 
evaluation.  Id.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5208 (1999), a 20 percent evaluation is warranted when 
flexion is limited to 100 degrees and extension limited to 45 
degrees.

According to Plate I, the range of motion of the forearm 
includes 0 to 80 degrees of pronation and 0 to 85 degrees of 
supination.  38 C.F.R. § 4.71, Plate I.  Limitation of 
pronation of the forearm of the major extremity warrants a 20 
percent evaluation if motion is lost beyond the last quarter 
of the arc and the hand does not approach full pronation.  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (1999).  A 30 percent 
evaluation is warranted if motion is lost beyond the middle 
of the arc.  Id.  Limitation of supination of the major 
forearm to 30 degrees warrants a 10 percent evaluation.  Id. 

However, based on the objective evidence of record, the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Codes 5206, 5207 and 5208 are not met as 
limitation of flexion or extension such as to warrant an 
increased rating is not shown on recent or past VA 
examinations.  In October 1997, the VA orthopedic examiner 
reported full range of (right) elbow motion and, in June 
1996, the veteran's range of motion of the service-connected 
right elbow was within normal limits.  Moreover, there was no 
more than slight limitation of pronation (measured to 75 
degrees) and supination (measured to 80 degrees), reported at 
the October 1997 VA orthopedic examination.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.

Under Diagnostic Code 5209, elbow, other impairment of Flail 
joint, a 20 percent rating is warranted for either the major 
or minor elbow when there is a joint fracture with marked 
cubitus varus or cubitus valgus deformity or with an ununited 
fracture of the head of the radius.  38 C.F.R. § 4.71a, 
Diagnostic Code 5209.  The 20 percent rating is the only 
rating available under Diagnostic Code 5209.

However, the Board finds that the current medical evidence of 
record is negative for indication of any Flail joint 
impairment, valgus deformity or ununited fracture of the head 
of the radius.  Furthermore, in June 1996, the VA orthopedic 
examiner reported no significant deformity, effusion or 
swelling and, in October 1997, the VA orthopedic examiner 
found no tenderness about the elbow including over the radial 
head and an x-ray showed a healed radial neck fracture.  The 
veteran's symptoms are shown to primarily come from no more 
than minimal degenerative changes and subjective complaints 
of pain with no limitation of motion.  Accordingly, the 
criteria for a 20 percent rating under Diagnostic Code 5209 
has not been shown and an increased rating under this 
diagnostic code is not warranted.  

While 38 C.F.R. §§ 4.40 and 4.45 are for application here, 
there is no current objective evidence of pathology, disuse 
atrophy, incoordination on use, weakness, or painful motion 
such that a rating in excess of 10 percent is warranted under 
these regulations.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  That is, while the veteran's right elbow has, 
according to June 1996 VA orthopedic examination findings, 
included pain on use, there is no clinical indication that 
his symptoms result in any functional limitation to a degree 
that would support a rating in excess of 10 percent.  In 
fact, in October 1997, the VA orthopedic examiner reported 
that the veteran had very functional motion, no reason to 
have any disabling pain or disability and no evidence of 
weakness or neurovascular problems.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); see also Johnson v. Brown, 9 Vet. App. 7, 
11 (1996); DeLuca v. Brown, 8 Vet. App. at 202.

As to the possibility of a rating in excess of 10 percent 
under another diagnostic code, the Board observes that the 
most recent VA orthopedic examination report included 
findings of full range of motion, pronation to 75 degrees and 
supination to 80 degrees, no tenderness, stable to varus and 
valgus stress at 0 and 30 degrees with normal triceps and 
biceps strength.  These are not findings such as to warrant 
an increased evaluation under Diagnostic Code 5210 (non union 
of the radius and ulna, with a flail false joint when the 
minor upper extremity is involved); Diagnostic Code 5211 
(impairment of the ulnar characterized by nonunion of the 
ulna in the lower half); and Diagnostic Code 5212 (impairment 
of the radius of a minor or major extremity if characterized 
by nonunion in the upper half).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5210, 5211, 5212, 5213 (1999).

The Board is of the opinion that the currently assigned 10 
percent disability evaluation for the right elbow disability 
takes that into consideration the veteran's account of right 
elbow pain.  Accordingly, based upon the foregoing, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected residuals of a fracture of the radial head of the 
right elbow.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5209-5010.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).












ORDER

Service connection is denied for a right leg disorder 
(variously claimed as arthritis).

Service connection is denied for residuals of a deviated 
septum.

An increased rating is denied for status post fracture of the 
right radial head of the right elbow with degenerative joint 
disease.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

